THE   ATTORNEY    GENERAL
                                  OF TEXAS



GERALD
     .C. MANN
ATTORNEY   GENERAL




             Honorable B. A. Coe
             County Attorney
             Hardin County
             Kountze, Texas

             Dear Mr. Coe:                      Opinion No. O-2541
                                                Re: Validity of Article 834 of
                                                     the Penal Code as amended
                                                     by H. B. No. 583, Regular
                                                     Session, 41st Legislature,
                                                     1929.

                       We beg to acknowledge receipt of your letter
             of July 15, 1940, requesting an opinion as to the valid-
             ity of Article 834 of the Penal Code, as amended by
             House Bill No. 583, at the regular session of the 41st
             Legislature (1929), your letter being in part as follows:

                           "Please furnish me, at your earliest con-
                     venience, with a departmental opinion concern-
                     ing the adoption by the Commissioners Court
                     of an order prohibiting the operation over
                     the county roads of vehicles with loads in
                     excess of 5000 pounds under the provisions
                     of Article 834, Vernon's Annotated Penal Code.

                           "In view of the questions which have
                     arisen, I deem it advisable to ask your depart-
                     ment for a ruling upon the constitutionality of
                     this article, since I am unable to find where it
                     has ever been construed either by the courts or
                     your department.
                           "your attention is called to the fact that no
                     specific load limit is mentioned in the article,
                     but it gives to the Commissioners' Court, the
                     superintendent, or the State Highway Commission
                     the authority to regulate tonnage of trucks and
                     heavy vehicles over roads when, presumably in
                     their opinion, such use shall tend to rapidly
                     deteriorate or destroy the roads, bridges, and
                     culverts along any particular road."
Honorable Il. A. Coo - Page 8




          Article 834 of the Penal Code, as it has been
reoontly anmxled, is as follower

          *The ConndsEpioner8* Court of auy county
     eubjcot to this law actdng upon their owm
     amfiou, or through the 8uperintexlent., where
     one is employed, or the State Jllghway Cow
     ndomloa, shall hay0 the power am% authori*
     to regulate the tomfage oi trucks and heery
     +eUclso wblch by reason of the oonetructlou
     of tho rehlcle or Its weight and toxumge of the
     load shall teud to rapldly deteriorate or de-
     stroy the rods, bridgeo and oulyerts aloug
     the partioulru* roo& or h&pay   sought to be
     proteoted, ti nQtloes shall be posted aul
     shall state the lnaximmload   perndttedaml
     the tl.nm euoh use is -bited     an%. shall be
     poeted upon the highway la such places as rill
     euable the drivers to make detours to ayoti
     the restricted hlgbvaJs or pol'tloue thereof.

          *If the owner or operator of any moh ve-
     hi010 feels himself ag@%eyed by such aatloa,
     he ms;l complain lu tritiug to the County Judge
     of suoh County, setting forth the nature of
     hlo grievance. Upon the tiling of such oom-
     plrint, the County Judge shall fOrthWith cot
     down for hearing the issue thue raieed for a
     oertaln day, not more than tbreo &age later,
     an& a&all give notioe InWriting   to suohroed
     offlolal of tho clay ami purpose of auah hear-
     lag, and at suoh hearing the Count Judge shall
     hoar teotlmuy   offered by the part1 es respeot-
     iyely, md upon ooncluelon thereof shall ren-
     der 5uUgmnt euetainiug, reyoU.ug or podiipinc;
     suoh order theretofore nmde by the Couut &&
     guueriutendent, ati the jtigmnt 0. n------5
                                           the ouuty
      u&ge shall be final as to the lmaues so rai8eb.

          .lf upon SW& hoaziug tho judggmnt suc-
     trius the order of the Oouuty guperinterdent,
     or the State Hif;hrcyrConmdemion, aud it appears
     that w   yiolatlon of sam M     been oomdtted
     by the ooaplalnant  daoe positing suoh nOtdOe@,
     he shall be subject to the same peualtp horein-
     after preylded for suoh Qff0n80 as if same hod
     been Ootitt&    eubeequent t0 th0 rOrrdit%on of
Honorable B. A. Coe - Page 3




       snlaami
              l
             Wxy                 guilty of riolating the provia-
                               tlonm of suob order of the Qounty
       ~wlp8lrint~torakte~w~Co~~on,
       after it ha8 been so approved W nuoh judgment
       of the Oounty Judge mhall be finebnot~oeed-
       ing ho      iluadred Dollara.'




          Theatestodby this general etatut4ry rule uf
tallAity, 8e think Arti.ole 634 is wholly InoperrtAve, be-
oauw     of If8    Ar&flalte        and dwbtful      SnwBLng in     the f41-
loving r4spootm

           1. Whether the power ud uathority to real&e
thetonnageof    truoka audhemvyvehlolesls    oouforredupon
the Ce~slonero~     Court either upon It8 wn actionor
aatlng  throu@ the t3uperlntcrab4nfwh4re on4 lo onp14y4dd
or the &ate iI&@wq CeraPdudoa, or19 llkev%w iM*pad-
4utl.y oonfarre8upon8uohBUpe~teulent,axl       the at&o
tU*way Gowclwlon at the opM.on of muoh 3uperintemleat
er State HIghway tloadod4~;

              2.     Whether or not the noticea
                                        requAr4d by the
statute are to be poateilby the 40mdmi.onero~ Court0
the I)uparinteadent of roads, or the lllkte liighwy Do,
Qiedon ;

              3.     Whether or not the *road offload*                to whom
aotioe    in wrltlag lm require6 to be given v%th rempeat
toaByoolQlaintbyau~~             rmoa to the Qouaty
Judge,neana the wper%ntenflmt 0r oouaty rouls, the
@ ta t4 Hig h w~     Co md88lo n,     or   lo w   o th e r o ffia ia l;


             4 . Whether or not the judgment of the Oounty
Ju@s     ~ut&aidng  the ortier contemplatea the order of the
Uonorablc L. A. Ccc - P'agc4




Superintendent of roads, or the order of tllcState 1Nghl-
way Commission, or the order of the CommLasioners* Court
where the Commissioners( Court has acted upon Its own
mtlon, (if it is authorized by the Act to nnko euch or-
dor upon its otm motion);

              Whether or not the Article contemplates
penallzing60ne for an act violating a posted notice
prior to the order of the County Judge werrullng hle
oomplaint as to suoh order shown by the notloo!

          0. Whether or not an act violatlq the order
of the Conridssion0ra~COurt, the Superlnteadent of roads,
or the State iii&way Covmdseion duly posted, is punish-
able even in the absence of complaint.
          We think the statute is so indefinitely framxl,
md Is of such doubtful construction, as to be ineufti-
clently esplicit to inform those who are subject to it
what conduct on their part will render them liable to
Its penalties, and this woms to be the recognized test
of validity.

          Eportatorlurn,Xnc. vs. State, 116 6. W.
                  (2)    483;

          6~   part0     Wilmoth, 67 S. W. (2) 289;
          Brockery vs. Stat*, 247 9. W. 606)

          3x part0 numphrey,            244 s.   Iv. 822;

          Grahamvs.        iiinos,     240 S. 8. 1016$

          Grlffinvs.        State, 218 S. \Y.4941
          M. ii.& T. Ry. Co. vs. Stats, 100 S. U'.
                  766;

          Auguetine vs. State, 52 8. W. 77;
          Connally vs. Gmoral               Conet.   Co.   (U.S.)
                  70 LW     Xd.      322;

          12 Tox. Jur. p. 226, 8 17.
nonorablo B. A. Coo - Pago ti




          No citieen skould be convicted of arime under
a etatute 80 *antIrig in ~efiaitenees and speolflcness
an to the acts mm&3 pmal therein.